MEMORANDUM **
Michael Walters, a California state prisoner, appeals pro se from the district court’s summary judgment for defendants in his 42 U.S.C. § 1983 action alleging that prison officials acted with deliberate indifference to his safety in violation of the Eighth Amendment. We have jurisdiction pursuant to 28 U.S.C. § 1291. Our review is de novo. Toguchi v. Chung, 391 F.3d 1051, 1056 (9th Cir.2004). We affirm.
The district court properly granted summary judgment on Walters’s failure-to-protect claim because Walters did not raise a triable issue of material fact as to whether defendants were deliberately indifferent to his safety by transporting him, a gang dropout, in the same vehicle as an inmate from the general population. See Farmer v. Brennan, 511 U.S. 825, 837, 114 S.Ct. 1970, 128 L.Ed.2d 811 (1994) (holding that “a prison official cannot be found liable [for deliberate indifference] unless the official knows of and disregards an excessive risk to inmate health or safety”).
Walters’s remaining contentions are unpersuasive.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.